 
Exhibit 10.7

 
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT




THIS AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the
“Agreement”) is dated as of January 1, 2007, by and between EAST BOSTON SAVINGS
BANK, a corporation organized and existing under the laws of the Commonwealth of
Massachusetts (the “Bank”) and ROBERT F. VERDONCK (the “Executive”).  The
Agreement is an amendment and restatement of the agreement by and between the
Bank and the Executive dated January 29, 1985, as amended by instruments dated
February 10, 1994, and September 14, 1995, and as amended and restated as of
July 1, 1996 and December 1, 2003.


In consideration of the mutual covenants herein contained, the parties hereby
agree as follows:


1.           Definitions.


(a)            “Actuarial Equivalent” means a benefit of equivalent value when
computed on the basis of an interest rate of 6.5% and the 1983 Group Annuity
Mortality Table, Unisex (50% male, 50% female), with no setback; provided,
however, that for purposes of determining the value of a lump sum distribution,
the following assumptions will be used:


 
Interest:
Applicable interest rate under Section 417(e)(3) of the Code, as determined for
the month of November of the preceding year.



Mortality:              Applicable mortality table under Section 417(e)(3) of
the Code.


(b)           “Accrued Benefit” means 70% of the Executive’s Final Average
Salary, offset by the SBERA Pension Benefit and multiplied by the Executive’s
Non-forfeitable Percentage set forth in Paragraph 2(b) if the Executive has less
than 20 years of service.


(c)           “Cause” means the following:


(i)           the conviction of the Executive for any felony involving moral
turpitude, deceit, dishonesty or fraud;


(ii)           a material act or acts of dishonesty in connection with the
performance of the Executive’s duties, including without limitation, material
misappropriation of funds or property;


(iii)           an act or acts of gross misconduct (including sexual harassment)
by the Executive exposing the Bank to potential material liability or loss; or


(iv)           continued, willful and deliberate non-performance by the
Executive of duties (other than by reason of illness or disability) which has
continued for more than 30 days following written notice of non-performance from
the Board of Directors.


(d)           For purposes of this Agreement, a “Change in Control” means a
change in control of the Bank or Meridian Interstate Bancorp, Inc. (the
“Company”) as defined in Section 409A of the Internal Revenue Code of 1986 (the
“Code”), as amended, and rules, regulations, and guidance of general application
thereunder, including the following:

 
 

--------------------------------------------------------------------------------

 

(i)           Change in ownership: A change in ownership of the Bank or the
Company occurs on the date any one person or group of persons accumulates
ownership of more than 50% of the total fair market value or total voting power
of the Bank or the Company; or


(ii)           Change in effective control: A change in effective control occurs
when either (i) any one person or more than one person acting as a group
acquires within a 12-month period ownership of stock of the Company possessing
35% or more of the total voting power of the Company; or (ii) a majority of the
Bank’s or Company’s Board of Directors is replaced during any 12-month period by
Directors whose appointment or election is not endorsed in advance by a majority
of the Bank’s or Company’s Board of Directors (as applicable); or


(iii)          Change in ownership of a substantial portion of assets: A change
in the ownership of a substantial portion of the Company's assets occurs if, in
a 12 month period, any one person or more than one person acting as a group
acquires assets from the Company having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of the Company’s entire
assets immediately before the acquisition or acquisitions.  For this purpose,
“gross fair market value” means the value of the Company’s assets, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with the assets.


(e)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


(f)           “Final Average Compensation” means the average of the Executive’s
annual base salary (prior to any salary reduction contributions to any Section
401(k) plan or any other pre-tax salary reductions), excluding bonuses, for the
three calendar years during the Executive’s employment with the Bank for which
the Executive’s annual base salary was the highest.


(g)           “Normal Form” means an unreduced life annuity with 50% spousal
survivor annuity.


(h)           “SBERA Pension Benefit” means the distributions to the Executive
from the Savings Bank Employees Association Pension Plan (“SBERA Plan”) that are
attributable to Bank contributions, assumed to grow at 5.5% per annum within an
Individual Retirement Account, and converted to an immediate single life annuity
payable at age 65 using the assumptions set forth in Section 1(a) for purposes
of computing the benefit of equivalent value other than in the case of lump sum.


(i)           “Separation from Service” means a termination of the Executive’s
services (whether as an employee or as an independent contractor) to the
Bank.  Whether a Separation from Service has occurred shall be determined in
accordance with the requirements of Section 409A of the Code based on whether
the facts and circumstances indicate that the Bank and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Executive would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period.


2.
Payments to Executive.



(a)           If the Executive remains employed by the Bank from the date of his
employment until his termination of employment on or after 10 years of service,
the Bank will pay to the Executive annually, a benefit payable in the Normal
Form in equal monthly installments commencing on the first day of the month next
following the termination of the Executive’s employment, an amount equal to 70%
of the average of the Executive’s Final Average Compensation offset by the SBERA
Pension Benefit, adjusted as provided in clauses (b) and (c) of this Paragraph
2; provided, the Executive’s termination constitutes a “Separation from Service”
for purposes of Section 409A of the Code.

 
2

--------------------------------------------------------------------------------

 

 
(b)           The Executive’s benefits under the Agreement shall become
non-forfeitable in accordance with the following schedule:


Years of Service
10
Non-forfeitable Percentage
50
11
55
12
60
13
65
14
70
15
75
16
80
17
85
18
90
19
95
20
100



Notwithstanding the foregoing, the Executive shall become fully vested
immediately upon his death prior to a Separation from Service, a Change in
Control or upon any involuntary termination of his employment by the Bank other
than for Cause.


(c)           If the Accrued Benefit is payable before the Executive’s 65th
birthday, the Accrued Benefit shall be reduced by 2.5% for each year benefits
commence before the Executive’s 65th birthday.  The foregoing 2.5% reduction
shall be pro-rated for a partial year.  Notwithstanding the foregoing, the
Accrued Benefit shall not be reduced by the 2.5% increments after the Executive
has completed twenty-five (25) years of service with the Bank, or following a
Change in Control.


(d)           In lieu of the Normal Form provided by the foregoing provisions of
this Paragraph 2, with the consent of the Bank, the Executive may elect an
optional form of payment which is the Actuarial Equivalent of the Normal Form to
which the Executive is entitled, which optional form of payment may be any
optional form provided under the SBERA Plan, including a lump sum.  (The
Executive elected a lump sum payment prior to January 1, 2007).  On or after
January 1, 2009, if the Executive wishes to change his payment election as to
the form of payment, the Executive may do so by completing a payment election
form approved by the Board of Directors, provided that any such election (i)
must be made prior to the Executive’s Separation from Service, (ii) must be made
at least 12 months before the date on which any benefit payments are scheduled
to commence, (iii) shall not take effect until at least 12 months after the date
the election is made, and (iv) for payments to be made other than upon death or
disability, must provide an additional deferral period of at least five years
from the date such payment would otherwise have been made (or in the case of any
installment payments treated as a single payment, five years from the date the
first amount was scheduled to be paid).  For purposes of this Agreement and
clause (iv) above, all installment payments under this Agreement shall be
treated as a single payment.  On or before December 31, 2008, if the Executive
wishes to change his payment election as to the form of payment, the Participant
may do so by completing a payment election form, provided that any such election
(i) must be made prior to the Executive’s Separation from Service, (ii) shall
not take effect before the date that is 12 months after the date the election is
made, and (iii) made in 2008 cannot apply to amounts that would otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that

 
3

--------------------------------------------------------------------------------

 

would otherwise be paid in a later year.  A lump sum payment shall be made
within sixty (60) days following the date the Participant becomes entitled to
receive a benefit under the Plan.


(e)            Notwithstanding anything to the contrary set forth herein, in no
event shall the Executive be entitled to receive any benefits under this
Agreement if he is terminated by the Board of Directors of the Bank for
Cause.  A determination of whether the Executive’s employment is terminated for
Cause shall be made at a meeting of the Board of Directors called and held for
such purpose, at which the Board of Directors makes a finding that in their good
faith opinion an event set forth in Section 1(c) of this Agreement has occurred
and specifying the particulars thereof in detail.


(f)            Notwithstanding any provision of this Agreement to the contrary,
if the Executive is considered a Specified Employee at Separation from Service
under such procedures as established by the Bank in accordance with Section 409A
of the Code, benefit distributions that are made upon Separation from Service
may not commence earlier than six (6) months after the date of such Separation
from Service.  Therefore, in the event this Section 2(f) is applicable to the
Executive, any distribution which would otherwise be paid to the Executive
within the first six months following the Separation from Service shall be
accumulated and paid (with interest calculated at the Prime Rate reported in the
Wall Street Journal as of the date the benefit first became payable) to the
Executive in a lump sum on the first day of the seventh month following the
Separation from Service.  All subsequent distributions shall be paid in the
manner specified under this Section 2 of the Plan with respect to the applicable
benefit.  A Specified Employee means a key employee (as defined in Section
416(i) of the Code without regard to paragraph 5 thereof) of the Bank if any
stock of the Bank is publicly traded on an established securities market or
otherwise or if the Bank is the subsidiary of a publicly-traded holding company.


3.
Death of the Executive.



(a)           If the Executive dies prior to the commencement of the payment of
benefits under this Agreement, the Bank will pay to the Executive’s surviving
spouse a benefit payable for her life assuming that the Executive had retired
the day before his death and had elected to receive his Accrued Benefit (as
reduced by 2.5% each year and pro-rated for a partial year if the death occurs
before the Executive’s 65th birthday and before the Executive has completed
twenty-five (25) years of service, as provided for in Section 2(c) of this
Agreement) in the form of a joint and 100% spousal survivor annuity.  The
surviving spouse may elect to receive the death benefit in a lump sum or any
other form on an Actuarially Equivalent basis.


(b)           If the Executive dies following the commencement of the payment of
benefits under this Agreement, death benefits, if any, will be determined
pursuant to the form of benefit payment in effect at the time of death and paid
to the beneficiary designated by the Executive.


4.
Disability Benefits.



If the Executive becomes permanently and totally disabled, as determined by a
physician mutually acceptable to the Bank and the Executive, from any cause
while in the employ of the Bank and prior to the commencement of payments under
Paragraph 2 above, the Executive shall be entitled to receive the Accrued
Benefit that would be payable to the Executive pursuant to Paragraph 2 above if
the Executive had terminated his employment on the date of his disability with
twenty (20) years of service.  Disability payments may be subject to a six (6)
month waiting period, in which case during such time the Bank shall continue to
pay the Executive his base salary.  For purposes of this Agreement,
“Disabilities” shall mean the Executive is unable to engage in any substantial
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.

 
4

--------------------------------------------------------------------------------

 

5.
Claims Procedure.



(a)           In the event the Executive (or his beneficiary in the case of the
Executive’s death) or their authorized representative (hereinafter the
“Claimant”) asserts a right to a benefit under this Agreement which has not been
received, the Claimant must file a claim for such benefit with the Bank on forms
provided by the Bank.  The Bank shall render its decision on the claim within 90
days after its receipt of the claim.  If special circumstances apply, the 90-day
period may be extended by an additional 90 days; provided, written notice of the
extension is provided to the Claimant during the initial 90-day period and such
notice indicates the special circumstances requiring an extension of time and
the date by which the Bank expects to render its decision on the claim.  If the
Bank wholly or partially denies the claim, the Bank shall provide written notice
to the Claimant within the time limitations of the immediately preceding
paragraph.  Such notice shall set forth:


(i)           the specific reasons for the denial of the claim;


(ii)           specific reference to pertinent provisions of the Agreement on
which the denial is based;


(iii)           a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary;


(iv)           a description of the Agreement’s claims review procedures, and
the time limitations applicable to such procedures; and


(v)           a statement of the Claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), if the claim denial is appealed to the Bank and the Bank
fully or partially denies the claim.


(b)           A Claimant whose application for benefits is denied may request a
full and fair review of the decision denying the claim by filing, in accordance
with such procedures as the Bank may establish, a written appeal which sets
forth the documents, records and other information relating to the claim within
60 days after receipt of the notice of the denial from the Bank.  In connection
with such appeal and upon request by the Claimant, a Claimant may review (or
receive free copies of) all documents, records or other information relevant to
the Claimant’s claim for benefit, all in accordance with such procedures as the
Bank may establish.  If a Claimant fails to file an appeal within such 60-day
period, he shall have no further right to appeal.


(c)           A decision on the appeal by the Bank shall include a review by the
Bank that takes into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial claim
determination.  The Bank shall render its decision on the appeal not later than
60 days after the receipt by the Bank of the appeal.  If special circumstances
apply, the 60-day period may be extended by an additional 60 days; provided,
written notice of the extension is provided to the Claimant during the initial
60-day period and such notice indicates the special circumstances requiring an
extension of time and the date by which the Bank expects to render its decision
on the claim on appeal.  If the Bank wholly or partly denies the claim on
appeal, the Bank shall provide written notice to the Claimant within the time
limitations of the immediately preceding paragraph.  Such notice shall set
forth:

 
5

--------------------------------------------------------------------------------

 

(i)           the specific reasons for the denial of the claim;


(ii)           specific reference to pertinent provisions of the Agreement on
which the denial is based;


(iii)           a statement of the Claimant’s right to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and


(iv)           a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.


6.
Violation of Agreement.



In the event of the violation of any of any material terms of the Agreement by
the Executive, the Bank, in addition to any other rights which it may have,
shall be relieved of the liability to make any further payments under the
Agreement to, or on behalf of, the Executive so long as such violation
continues, and shall have the right to specific enforcement of the Agreement by
proceedings in equity.


7.
Nonassignable Rights.



Except as otherwise provided by the Agreement, neither the Executive nor his
surviving spouse shall have any right to commute, sell, assign, transfer or
otherwise convey the right to receive any payments hereunder, which payments and
the right thereto are expressly declared to be nonassignable and
nontransferable.


8.
Independence of Agreement.



The benefits payable under the Agreement shall be independent of, and in
addition to, any employment agreement that may exist from time to time between
the parties hereto, or any other compensation payable by the Bank to the
Executive, whether as salary, bonus or otherwise.  The Agreement shall not be
deemed to constitute a contract of employment between the parties hereto, and no
provision hereof shall restrict the right of the Bank to discharge the Executive
for adequate cause, or restrict the right of the Executive to terminate his
employment.


9.
General Obligation of the Bank.



The benefits provided under the Agreement constitute a mere promise by the Bank
to make payments in the future, and the rights of the Executive hereunder shall
be those of a general unsecured creditor of the Bank.  Nothing contained herein
shall be construed to create a trust of any kind or to render the Bank a
fiduciary with respect to the Executive.  The Bank shall not be required to
maintain any fund or segregate any amount or in any other way currently fund the
future payment of any benefit provided under the Agreement, and nothing
contained herein shall be construed to give the Executive or any other person
any right to any specific assets of the Bank or of any other person.


10.
Governing Law.



The Agreement shall be construed under and governed by the laws of the
Commonwealth of Massachusetts.

 
6

--------------------------------------------------------------------------------

 


EXECUTED under seal as of the day and year first above written, in the case of
the Bank by its duly authorized officer.





     
EAST BOSTON SAVINGS BANK
                             
ATTEST:
   
BY:
         
Name:
       
Title:
                             
WITNESS:
   
BY:
         
Executive







This Agreement is joined in by Meridian Financial Services, Inc. for purposes of
fulfilling the obligations of the Bank under Paragraphs 2, 3 and 4 hereof.



   
MERIDIAN FINANCIAL SERVICES, INC.
                           
BY:
       
Name:
     
Title:    Director



 
 
7

 